Title: To James Madison from John Armstrong, [ca. 7 November] 1809
From: Armstrong, John
To: Madison, James



private
Dear Sir,
[ca. 7 November 1809]
I send by M. Auriol the post-[s]cript, of which I spoke in my last. It will reach it’s destination, but without any hope of it’s working the necessary conversion. Indeed I now consider this as impossible, for to public Error, is now added the whole wieght of private interest. So long as the rule lasts, a single exception to it, makes the fortunes of two or three new men, who are about starting into notice, and who must otherwise take something from the public coffers. Accordingly these exceptions, under the name of pass-ports, are as really, though not quite so publicly at market, as turnips or potatoes, and their price, about 50 per Cent, on the value of the article here. From everything I hear of your cotton-spinning & other establishments I hope that the evil of the times is beginning to work it’s correspondent good, and that what we may loose by commerce, will be eventually made up by a full & vigorous employment of the capital of the country on its own materials. I am Sir, with the truest attachment & respect Your most faithful & obedient humble servant
J Armstrong
